DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/19/2021. 
In the instant Amendment, claims 3-5 have been amended.
Claims 1-5 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Yoshida et al. (U.S. 2020/0247422), Terashima et al. (U.S. 2011/0205350).
Regarding independent claim 1, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of a vehicular monitoring device comprising: an imaging unit which captures an image of a driver of a vehicle; a driving state measurement unit which analyzes the image captured by the imaging unit and measures a plurality of driving states including an eye opening degree of the driver; a traveling state determination unit which determines a traveling state of the vehicle; and an alarm determination unit which determines 

Claims 2-5 are allowed because they depend on allowed parent claim 1 as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486